 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   NORBERT MAURICE PAYTON,                           No. 2:19-cv-0701 CKD P
12                      Plaintiff,
13          v.                                         ORDER AND FINDINGS &
                                                       RECOMMENDATIONS
14   T. FERRARA, et al.,
15                      Defendants.
16

17          By order filed May 2, 2019, the complaint was dismissed and plaintiff was given thirty

18   days to file an amended complaint. (ECF No. 4.) On June 12, 2019, after plaintiff failed to file

19   an amended complaint or otherwise respond to the order, he was given an additional twenty-one

20   days in which to file an amended complaint. (ECF No. 6.) That time has now passed, and

21   plaintiff has not filed an amended complaint or otherwise responded to the court’s order.

22          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly

23   assign a United States District Judge to this action.

24          IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See

25   L.R. 110; Fed. R. Civ. P. 41(b).

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                       1
 1   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
 2   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 3   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 4   (9th Cir. 1991).
 5   Dated: July 22, 2019
 6

 7

 8   13:payt0701.fta.ext

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
